UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-6642



MICHAEL ANTHONY DAMMONS,

                                                Plaintiff - Appellant,

          versus


L. “JANE DOE” MAYS, Nurse; JOSEPH LIGHTSEY,
Dr.,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (CA-02-445-F)


Submitted:   August 12, 2004                 Decided:   August 18, 2004


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Anthony Dammons, Appellant Pro Se. Elizabeth F. Parsons,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina; Dana
Hefter Davis, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Michael Anthony Dammons appeals the district court’s

order    granting   Defendants’   motions   for   summary   judgment   and

dismissing Dammons’ complaint filed pursuant to 42 U.S.C. § 1983

(2000).   We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.    See Dammons v. Mays, No. CA-02-445-F (E.D.N.C. Mar. 25,

2004).    We deny Dammons’ motion for appointment of counsel.           We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -